

	

		II

		109th CONGRESS

		2d Session

		S. 2324

		IN THE SENATE OF THE UNITED

		  STATES

		

			February 17, 2006

			Mr. Kerry (for himself

			 and Mr. Kennedy) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on certain

		  audio headphones.

	

	

		1.Certain audio

			 headphones

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						

							

								9902.85.19Audio

						headphones with an acoustically resistive opening and a port, in parallel, that

						connect walls separating an interior of the enclosure from an exterior of the

						enclosure outside the earcup (provided for in subheading

						8518.30.20)FreeNo changeNo changeOn or before

						12/31/2009

								

							

						

					.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies with respect to goods entered, or withdrawn from

			 warehouse for consumption, on or after the 15th day after the date of the

			 enactment of this Act.

			

